FILED
                           NOT FOR PUBLICATION                                OCT 17 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUNITA PATEL,                                    No. 12-16634

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01489-NVW

  v.
                                                 MEMORANDUM*
MARICOPA COUNTY; JOSEPH M.
ARPAIO; DAVID HENDERSHOTT;
BRIAN SANDS; DAVID TROMBI;
CHAD BRACKMAN; GARY MCGUIRE,
individually and in their official capacities;
AVA ARPAIO; ANNA HENDERSHOTT;
JANE DOE BRACKMAN; JANE DOE
MCGUIRE, individually; JOHN AND
JANE DOES, 1-8 (whose identities are
unknown but who are known to be
Deputies and/or supervisory personnel of
the Maricopa County Sheriff's Office,
individually and in their official capacities,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                      Argued and Submitted October 8, 2014


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                  Phoenix, Arizona

Before: D.W. NELSON, SILVERMAN, and M. SMITH, Circuit Judges.

       Sunita Patel appeals the district court’s order granting summary judgment in

favor of Maricopa County and six individual Maricopa County Sheriff’s Office

deputies and officials. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

       The district court did not err in granting summary judgment to the

Defendants-Appellees. Under the totality of the circumstances known to the

Deputy McGuire at the time of the arrest, a reasonable officer would believe that

he or she had probable cause to arrest Patel for willfully failing to comply with

Lieutenant Brackman’s order to “clear the driveway.” Thus, the district court did

not err in finding, as a matter of law, that Deputy McGuire had probable cause to

arrest Patel.

       As there was probable cause to arrest Patel for willfully failing to comply

with an official order, the Court need not address qualified immunity or whether

Deputy McGuire also had probable cause to arrest Patel for recklessly interfering

with traffic on a public thoroughfare or highway. Torres v. City of Los Angeles,

548 F.3d 1197, 1207 (9th Cir. 2008). In addition, Patel’s Monell and supervisory

liability claims fail as there was no underlying constitutional violation.


                                           2
      The district court did not err in granting summary judgment in favor of

Defendants-Appellees on all of Patel’s claims.

      AFFIRMED




                                        3